
	

113 HR 2822 IH: Global Food Security Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2822
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Ms. McCollum (for
			 herself, Mr. McGovern,
			 Mr. Schock,
			 Mr. Clay, Mr. Rangel, Ms.
			 Moore, Ms. Schakowsky,
			 Mr. Rush, Mr. Garamendi, Mr.
			 Honda, Mr. Moran,
			 Mr. Polis,
			 Mr. Kilmer, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To establish the United States comprehensive strategy for
		  assistance to developing countries to achieve food and nutrition security,
		  increase sustainable and equitable agricultural development, reduce hunger,
		  improve nutrition, and develop rural infrastructure and stimulate rural
		  economies, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Global Food Security Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Policy objectives, planning and coordination
					Sec. 101. Statement of policy.
					Sec. 102. Comprehensive global food security
				strategy.
					Sec. 103. Reports.
					Title II—Bilateral programs
					Sec. 201. Agriculture, rural development, and
				nutrition.
					Sec. 202. Agricultural and nutrition research.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Food and nutrition
			 security is a foundation of development. Persistent hunger and malnutrition
			 stunt the mental and physical development of the next generation and hinder
			 education, health, economics and security.
			(2)More than
			 870,000,000 people worldwide suffer from chronic food insecurity. Food
			 insecurity and malnutrition in developing countries forces tens of millions of
			 people into poverty, contributes to political and social instability, erodes
			 economic growth, and undermines United States foreign assistance investments in
			 areas including basic education, global health, environmental protection, and
			 democratic institutions.
			(3)According to the
			 March 2013 Worldwide Threat Assessment of the U.S. Intelligence Community, food
			 insecurity is a worldwide threat: Growing food insecurity in weakly
			 governed countries could lead to political violence and provide opportunities
			 for existing insurgent groups to capitalize on poor conditions, exploit
			 international food aid, and discredit governments for their inability to
			 address basic needs.
			(4)In the next 30
			 years, as the world’s population increases to nine billion people, agricultural
			 productivity will need to double to keep pace with demand. Countries that are
			 major agricultural exporters have greatly enhanced productivity over the past
			 two decades, but many developing countries with good potential to improve their
			 agricultural economies have not. Improving agricultural productivity in those
			 countries in a sustainable and equitable manner will increase world food
			 supplies and accelerate economic growth and incomes, while preserving natural
			 habitat and resources.
			(5)Malnutrition
			 remains one of the world’s most pressing and costly problems—close to
			 200,000,000 children are chronically malnourished. Undernutrition is
			 responsible for 45 percent of child deaths, and eleven percent of the total
			 global disease burden is attributable to maternal and child undernutrition.
			 According to the Lancet more than 1 in 4 of the world’s children is stunted.
			 Stunting leads to serious, often irreversible physical and cognitive
			 damage.
			(6)Reducing maternal
			 and child malnutrition, especially during the 1,000 days between pregnancy and
			 age 2, is critical to increasing child survival, improving cognitive and
			 physical development, and strengthening the immune system to bolster resistance
			 to disease.
			(7)Many pregnant
			 women living in developing countries cannot access nutrition services until the
			 fifth or sixth month of their pregnancies, leading to children born small for
			 their gestational age. For this reason, improving the nutritional status of
			 women and adolescent girls before and during pregnancy is vitally important.
			(8)The greatest
			 potential for achieving increased food and nutrition security for people in
			 rural areas and augmenting world food production at relatively low cost lies in
			 increasing the agricultural capacity, resilience, sustainability and
			 productivity of smallholder farmers. Farmers should be actively engaged at all
			 stages of education, participatory research and extension processes.
			(9)The most promising
			 and scalable gains in smallholder agriculture production will come from the
			 delivery of seed, fertilizer, and basic farmer extension education on farming
			 techniques, such as row planting of crops.
			(10)According to the
			 World Bank, growth in the agricultural sector has been twice as effective in
			 reducing poverty as growth in other sectors. In sub-Saharan Africa agriculture
			 contributes about 35 percent of the total gross national product (GNP).
			 Approximately 75 percent of the workforce in sub-Saharan Africa is engaged in
			 the agricultural sector and three out of five of those suffering from hunger
			 are rural, small-scale agriculturists. Thus, nutrition, agriculture and rural
			 development strategies must include engagement of and provision of assistance
			 to smallholder producers. Interventions to enhance agricultural productivity,
			 conserve natural resources, and provide linkages to services, inputs, financing
			 and markets for smallholder agricultural producers is an effective means of
			 increasing and diversifying food supplies, improving incomes and preserving
			 natural habitat.
			(11)Agriculture
			 development to increase the yield, biodiversity and resilience of smallholder
			 farmers is an efficient engine of sustainable economic growth, and benefits
			 these farmers’ education, income, and health.
			(12)Agriculture is
			 essential for economic growth, comprising large portions of the total labor
			 force in many developing countries. The agricultural sector is as high as 70 to
			 80 percent in sub-Saharan Africa, where nearly one-half of the world’s food
			 insecure live. In this region agriculture also contributes about 35 percent of
			 the total gross national product (GNP).
			(13)Post-harvest
			 losses can waste 40 percent of agriculture products and negatively impact
			 nutritional content of crops. A renewed focus on reducing post-harvest losses
			 is needed to meet the goal of increasing income generation from agricultural
			 production.
			(14)Women produce as much as 80 percent of food
			 in sub-Saharan Africa, but have access to less than 10 percent of land, credit,
			 and extension services. Women comprise 43 percent of the agricultural labor
			 workforce in developing countries. They make up a large proportion of
			 smallholder farmers, including 80 percent in East Asia and sub-Saharan Africa,
			 and face unique challenges and heightened vulnerability to food and nutrition
			 insecurity. Increasing women’s leadership, incomes, and access to food benefits
			 the entire household as women are more likely to share these resources with
			 family members.
			(15)The International
			 Food Policy Research Institute (IFPRI) and others have documented growing
			 numbers of acquisitions and lease agreements of millions of acres of land in
			 Africa, Latin America, and Central and Southeast Asia by private investors and
			 foreign governments. These land acquisitions may threaten global food and
			 nutrition security and agricultural development, increase political unrest, and
			 deepen local poverty in developing nations unless adequate legal and procedural
			 mechanisms are in place and functioning to protect the rights and welfare of
			 people who depend on agriculture for their livelihood.
			(16)The accelerating
			 loss and degradation of natural ecosystems in developing countries and changing
			 long-term weather patterns undermine and impact efforts to improve sustainable
			 agricultural production. According to the World Bank, changing weather patterns
			 could reduce yields in some developing countries by as much as 50 percent. This
			 could leave millions more children undernourished.
			(17)A comprehensive
			 approach to long-term food security and agricultural development should
			 encompass improvements in agricultural education, agricultural productivity,
			 agricultural extension, nutrition, household incomes, rural infrastructure,
			 finance and markets, safety net programs, job creation, research and
			 technology, emergency relief, global health and the environment.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Agricultural
			 developmentThe term agricultural development means
			 methods to use agriculture as a basis for food and nutrition security, family
			 livelihood, and economic growth by increasing the productivity of those
			 involved in the cultivation of food, fuel, and fiber, conserving the
			 environment and natural resources, and improving the economic livelihoods of
			 those involved, including farmers, fishers, foresters, and pastoralists,
			 particularly those that operate on a small scale, and linking them and their
			 products to markets, including post-harvest activities such as storage,
			 processing, transport, and improving market efficiency.
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(4)Chronic food
			 insecurityThe term chronic food insecurity means
			 ongoing and persistent lack of access to sufficient food to meet dietary needs
			 for an active and healthy life.
			(5)Ecosystem
			 servicesThe term ecosystem services means natural
			 goods, services, and processes that the environment provides and on which
			 people depend and from which they benefit, such as pollination, water cycles
			 and regulation, pest control, and soil formation.
			(6)Extreme
			 povertyThe term extreme poverty means income of
			 less than one-half of the poverty level as defined by the International Bank
			 for Reconstruction and Development for the relevant year.
			(7)Food
			 securityThe term food security means the condition
			 of having, at all times, access to nutritious, affordable, sufficient, and safe
			 food to maintain a healthy and active life.
			(8)MalnutritionThe
			 term malnutrition means poor nutritional status caused by
			 nutritional deficiency or excess.
			(9)ResilienceThe
			 term resilience means the ability of people, households,
			 communities, countries and systems to mitigate, adapt to, recover from, and
			 withstand events that result in social disruption and economic hardship.
			(10)Rural
			 infrastructureThe term rural infrastructure—
				(A)means public and
			 private facilities and services necessary for agricultural production and other
			 activities in non-urban (rural) areas; and
				(B)includes roads or
			 other means of transportation, water supplies including irrigation, rural
			 electrification, communication technology, financial services, storage,
			 warehousing, and processing facilities needed for increasing agricultural
			 production and linking producers to markets, including policies and regulations
			 of such sectors in addition to physical infrastructure.
				(11)SmallholderThe
			 term smallholder refers to farmers with a low asset base, limited
			 resources including land, capital, skills and labor, and farming less than 5
			 hectares of land.
			(12)StrategyThe term strategy means the
			 United States Comprehensive Global Food Security strategy outlined in section
			 102.
			(13)Stunted;
			 stuntingThe terms stunted and
			 stunting mean a condition—
				(A)of being too short
			 for one’s age, with a height-to-age ratio that is more than 2 standard
			 deviations below the median for the population;
				(B)caused by poor
			 diet and frequent infections, occurring before age 2, and is a sign of chronic
			 malnutrition; and
				(C)leading to
			 long-term poor health, delayed motor development, and impaired cognitive
			 function and decreased immunity.
				(14)UndernutrtitonThe
			 term undernutrition—
				(A)means several
			 outcomes of insufficient food intake, such as being underweight for one’s age,
			 too short for one’s age (stunted), dangerously thin for one’s height (wasted),
			 or deficient in vitamins and minerals (micronutrient malnutrition); and
				(B)can be identified
			 by anthropometric indices (underweight, stunting, and wasting) or by the
			 missing micronutrients in poor-quality diets.
				(15)Voluntary
			 guidelinesThe term Voluntary Guidelines means the
			 Voluntary Guidelines on Responsible Governance of Tenure of Land, Fisheries and
			 Forests in the Context of National Food Security, adopted with the leadership
			 of the United States throughout the negotiation process, in May 2012 at the
			 Special 38th Session of the United Nations Committee on Global Food Security.
			 The objective of the Voluntary Guidelines is to improve food security through
			 land governance for the benefit of all, with an emphasis on vulnerable and
			 marginalized people.
			(16)WastingThe
			 term wasting, with respect to an individual, means the condition
			 of weighing too little for such individual’s height. Wasting indicates both
			 long- and short-term nutritional deprivation. Wasting is a traumatic process of
			 substantial weight loss that is usually associated with starvation or serious
			 disease. Wasting is calculated by comparing a child’s weight-for-height with
			 those of a reference population of well-nourished and healthy children. Because
			 wasting is strongly related to mortality, wasting rates are often used to
			 indicate the severity of hunger emergencies.
			IPolicy objectives,
			 planning and coordination
			101.Statement of
			 policyIt is the policy of the
			 United States to assist foreign countries in achieving food and nutrition
			 security by increasing sustainable and equitable agricultural production,
			 improving nutrition, and strengthening agricultural value chains, with a focus
			 on smallholder farmers, in order to reduce global hunger, malnutrition and
			 poverty, promote rural development, and improve the nutritional status of all
			 people.
			102.Comprehensive
			 global food security strategy
				(a)Special
			 coordinatorThe President shall designate an individual to serve
			 in the Executive Office of the President as the Special Coordinator for Food,
			 Nutrition and Agricultural Development. The coordinator shall—
					(1)advise the
			 President on global food security, nutrition security, and agricultural
			 development;
					(2)take such actions
			 as are necessary to ensure the coordination of programs of the United States
			 related to global food security, nutrition security, and agricultural
			 development efforts, including those resulting from contributions to
			 multilateral organizations and nongovernmental organizations;
					(3)make
			 recommendations regarding the staffing needs and necessary qualifications and
			 expertise of staff needed to swiftly and effectively carry out the strategy
			 described in subsection (c);
					(4)establish a
			 mechanism for regular consultation with representatives of Federal departments
			 and agencies, multilateral institutions, private voluntary organizations,
			 cooperatives, the private sector, and other nongovernmental organizations to
			 develop the strategy described in subsection (c) and to consult on
			 methodologies, conditions in targeted countries, progress towards goals and
			 other relevant information about needs and interventions; and
					(5)oversee the
			 development and implementation of the strategy described in subsection
			 (c).
					(b)ImplementationThe
			 United States Agency for International Development shall be the lead agency in
			 implementing the strategy described in subsection (c).
				(c)Content of
			 strategyThe strategy described in this subsection is a
			 comprehensive food security, nutrition security, and agricultural development
			 strategy that shall—
					(1)recognize food
			 security and nutrition as essential contributors to global development, health,
			 peace and stability;
					(2)reflect a
			 whole-of-government approach that incorporates and encompasses the programs of
			 relevant Federal departments and agencies that engage in some aspect of food
			 security, nutrition security, agricultural development, and international
			 health, including the Department of State, the United States Agency for
			 International Development, the Peace Corps, the Department of Agriculture, the
			 Department of Defense, the Department of Interior, the Millennium Challenge
			 Corporation, the Department of the Treasury, and the Office of the United
			 States Trade Representative;
					(3)integrate and
			 coordinate the stages of emergency food aid and long-term development programs
			 to more effectively reduce hunger, improve nutrition, improve health, and build
			 economic capacity and resilience among food insecure populations, especially
			 for smallholder farmers;
					(4)increase and
			 improve agricultural production and availability, access, utilization, and
			 stability of food among women and smallholder farmers in order to decrease
			 poverty and hunger, improve health, and prevent stunting, as the most direct
			 means for achieving household food and nutrition security;
					(5)increase the yield
			 and capacity of smallholder farmers, through access to seed and fertilizer,
			 assistance for sustainable agricultural production, village-level farming
			 groups, farmer-to-farmer knowledge exchanges, agriculture value chains,
			 agricultural extension agents, market access, innovative intellectual property
			 frameworks, food safety nets for the most vulnerable, agricultural education,
			 nutrition, agricultural research, natural resource management, improvements to
			 land tenure, and rural infrastructure;
					(6)assist smallholder
			 farmers in obtaining the resources, services, tools, and information they need
			 including technology, financial services, seed varieties, fertilizer, risk
			 management, post-harvest storage systems, water, soil conservation methods,
			 ecologically appropriate nutrient, soil, water, seed and pest management,
			 weather forecasting and projections in ways that assure gender equitable
			 access;
					(7)prioritize
			 research efforts that respond to the needs and priorities of smallholder
			 farmers, including farmer-driven research, recognize that research must include
			 both international and localized agricultural research and extension programs,
			 and strive to build the educational capacity of smallholder farmers;
					(8)incorporate
			 research efforts to better understand causes of gender inequity in agriculture,
			 and expand research in best practices in achieving nutrition outcomes through
			 agriculture, social protection, women’s empowerment and other sector programs;
					(9)build the
			 resilience of smallholder farmers through agricultural extension services,
			 village-level farmer groups, risk assessment and management tools, such as
			 micro-insurance, and dissemination of research to farmers, increase ability of
			 smallholder farmers to access inputs, technology, and information, to connect
			 with markets, to engage in local and national planning, implementation,
			 monitoring and evaluation regarding food and nutrition and related issues, to
			 undertake new or diversified production while maintaining stable food supply,
			 to be resilient in the face of shocks and stresses, and to respond to projected
			 changes in weather patterns;
					(10)target
			 investments in appropriate technologies and approaches to increase sustainable
			 agricultural production, improve post-harvest storage, enhance family
			 livelihood and nutrition, stimulate broad-based economic growth, and improve
			 access to local, regional, and international markets;
					(11)target research,
			 development of new technologies, extension agents, and funding towards the goal
			 of reducing post-harvest losses by 50 percent or more;
					(12)incorporate
			 approaches directed at reducing hunger and malnutrition for people living in
			 extreme poverty and those most vulnerable to malnutrition, especially pregnant
			 and lactating women, children in their first 1,000 days, and children under age
			 5, adolescent girls, communities in hard to reach areas, and marginalized
			 populations, including availability, access, nutritional education, consumption
			 and utilization of food, and delivery platforms such as community health
			 workers;
					(13)recognize
			 international food assistance programs as important to improving maternal and
			 child health through improved nutrition among the poorest and most vulnerable
			 populations, and focus on increasing their flexibility to increase program
			 efficiency, impact, and the number of people reached;
					(14)address the
			 nutritional needs of pregnant and lactating mothers, children in their first
			 1,000 days, children who have not attained the age of 5, and adolescent girls,
			 and recognize the importance of prioritizing interventions, such as exclusive
			 breast-feeding, complementary feeding practices, iron folate supplements,
			 Vitamin A and zinc supplements, good hygiene and other evidence-based
			 interventions;
					(15)prioritize,
			 support, and promote the central role of women in agricultural production and
			 related activities, including in household, local, and national decision-making
			 processes, in the countries of operation; ensure programs and approaches
			 address the special needs of women farmers, women living in poverty, and the
			 needs of all people who are agriculturalists, pastoralists, or otherwise
			 engaged in agriculture-related enterprises; ensure use of gender analysis to
			 enable identification of barriers and relevant interventions to address gender
			 inequality;
					(16)uphold and
			 promote the principle of free, prior, and informed consent in relation to land
			 access and use rights; monitor and document the trend of large scale land
			 acquisitions and lease agreements in developing countries; promote global
			 standards of transparency for large international land deals;
					(17)expand and
			 prioritize United States assistance programs that strengthen land management in
			 developing countries and actively support efforts to develop guidelines and
			 support applications of land governance tools;
					(18)include and
			 provide appropriate linkages with existing United States international water,
			 energy, forest, weather and biodiversity programs; include assessment and
			 monitoring of the effects of global changing weather patterns; prioritize the
			 enhancement of natural resources and ecosystem resilience and the reduction of
			 negative environmental impacts from agricultural activities through sustainable
			 natural resource management practices including building local capacity and
			 transferring skills and knowledge;
					(19)ensure inclusion
			 and consideration of assessments and projections of the impacts of changing
			 weather patterns on program priorities, objectives and beneficiaries; promote
			 inclusion of local knowledge and perceptions of local conditions; prioritize
			 the enhancement of human capacity to respond to increasing extreme weather
			 events and current and projected changes in weather patterns;
					(20)prioritize the
			 enhancement of natural resources and ecosystem goods and services and the
			 reduction of negative environmental impacts from agricultural activities
			 through sustainable natural resource management practices including building
			 local capacity and transferring skills and knowledge;
					(21)support capacity
			 building of national governments to administer safety net and social protection
			 programs that connect, integrate and expand existing programs to meet food and
			 nutrition security objectives and target the chronically hungry and
			 poor;
					(22)support national
			 governments’ efforts to strengthen the quality, ambition, and coverage of
			 national nutrition plans, through community health workers and other
			 approaches;
					(23)include specific,
			 measurable metrics, goals, benchmarks, time frames, and a plan of action to
			 achieve the objectives described in section 101;
					(24)with respect to
			 such metrics shall include annual evaluation of improved nutritional status of
			 women and children, prevalence of stunted children, prevalence of wasted
			 children, prevalence of underweight women, prevalence of anemia among women and
			 children, sustainable agricultural sector growth, changes in agricultural
			 sector GDP, changes in rural income levels, changes in per capita expenditures
			 in rural households, knowledge of smallholder farmers regarding effective
			 farming practices, increased empowerment of women smallholder farmers, and
			 numbers of beneficiaries reached;
					(25)provide for
			 annual monitoring and evaluations of programs that shall include gender
			 analysis and gender disaggregated data and address progress toward improvements
			 in emergency assistance, access to food, availability of food, nutritional
			 value of food, utilization of food, agricultural development, agricultural
			 education, and capacity to manage risk among food insecure populations;
					(26)include
			 aggregated reporting of indicators such as increases in income, poverty
			 reduction, agricultural productivity and child stunting in order to clearly
			 show the total impact of the United States investment in changing lives;
					(27)include
			 community-level capacity building, agricultural extension services,
			 enhancements to agricultural infrastructure and productivity; increased access
			 to financial services and markets, research and technology, credit and markets,
			 availability and functioning of local institutions serving rural communities’
			 needs, such as farmer-owned cooperatives, safety net programs, job creation,
			 household incomes, research and technology, global health and the
			 environment;
					(28)utilize the
			 expertise of private voluntary organizations and cooperatives, international
			 organizations, community-based organizations, faith-based organizations, and
			 local administrators to improve the sustainability and productivity of
			 agriculture, increase access to markets, enhance infrastructure, promote
			 economic opportunity, address food and nutrition security and agricultural
			 development needs at the household and community level, and protect the natural
			 resource base on which rural, agricultural communities depend;
					(29)ensure United
			 States investments in promoting food and nutrition security address key
			 determinants of food insecurity, particularly—
						(A)availability and
			 access, through investments in agricultural productivity, value chains and
			 market development, and equitable distribution of and control over productive
			 resources;
						(B)utilization of
			 food, through a multifaceted approach to nutrition; and
						(C)stability, through
			 ensuring that effective mechanisms are in place to address chronic and cyclical
			 food insecurity; and
						(30)ensure and
			 promote—
						(A)alignment with and support of the
			 Comprehensive Africa Agriculture Development Program and other recipient
			 country and regional strategies for addressing sustainable agricultural
			 development;
						(B)coordination and
			 integration of food and nutrition security programs between departments and
			 agencies described in paragraph (2) and between relevant bureaus within the
			 United States Agency for International Development, including the Bureau of
			 Food Security, the Bureau of Democracy, Conflict and Humanitarian Affairs, the
			 Bureau of Economic Growth, Education and the Environment, and the Bureau for
			 Global Health;
						(C)inclusion of the
			 resources of both public, private sector, and local private sector providers of
			 appropriate agriculture inputs, processors, and marketers, including through
			 the Global Development Alliances of the United States Agency for International
			 Development and other measures;
						(D)ensuring that
			 private sector investments comply with the Voluntary Guidelines on Responsible
			 Governance of Tenure of Land, Fisheries, and Forests in the Context of National
			 Food Security regarding large-scale transactions;
						(E)consultation and
			 coordination at national and local levels with local and international academic
			 and research communities, civil society, representatives of small-scale food
			 providers, United States and international nongovernmental organizations,
			 cooperatives, international organizations, international financial
			 institutions, the governments of developing and developed countries, and other
			 program implementers;
						(F)consultation with
			 and engagement of local civil society, local communities, farmer groups and
			 cooperatives, and women’s groups in inclusive planning processes as well as the
			 implementation and monitoring and evaluation of programs; and
						(G)national
			 government capacity to coordinate food and nutrition security planning and
			 programs across all relevant ministries and levels of government, including the
			 ability to implement comprehensive plans and programs to scale up nutrition
			 intervention and through linkages with complementary health, water and
			 sanitation systems.
						103.Reports
				(a)Annual
			 reports
					(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and not later than December 31 of each year thereafter through 2019,
			 the President shall submit to the appropriate congressional committees a report
			 on the implementation of the strategy described in section 102(c) and how it
			 fulfills the policy objectives described in section 101.
					(2)ContentThe
			 report required under paragraph (1) shall include—
						(A)a copy of the
			 strategy and an indication of any changes made in the strategy during the
			 preceding calendar year;
						(B)an assessment of
			 progress made during the preceding calendar year toward meeting the objectives
			 described in section 101 and the specific goals, benchmarks, and time frames
			 specified in the strategy described in section 102(c);
						(C)a description of
			 United States Government bilateral programs, and investments in multilateral
			 institutions, contributing to the achievement of the objectives described in
			 section 101, including the amounts expended on such programs during the
			 preceding fiscal year;
						(D)an assessment of
			 United States efforts to encourage business and philanthropic participation in
			 United States food and nutrition security and agricultural development
			 programs, and to coordinate, harmonize, and align such programs with similar
			 efforts of international organizations, international financial institutions,
			 the governments of developing and developed countries, and United States and
			 international nongovernmental organizations;
						(E)an assessment of
			 progress made and capacity gaps in implementing and institutionalizing a
			 comprehensive approach to food and nutrition security, including integration of
			 cross-cutting issues such as gender, environment, and nutrition, through
			 coordinating and integrating global food and nutrition security and
			 agricultural development research activities with other United States bilateral
			 and multilateral development efforts in the areas of operation;
						(F)an assessment of
			 land tenure rights and land purchases within each country and their consistency
			 with the Voluntary Guidelines on Land Tenure;
						(G)a description of
			 those countries with the greatest level of food insecurity, stunting, and
			 malnutrition for the primary goal of increasing food and nutrition security;
			 and
						(H)a transparent, open, and detailed budget of
			 agriculture and food security spending and progress pertaining to the strategy
			 described in section 102(c).
						(3)Government
			 accountability office reportNot later than 270 days after the
			 submission of each report under paragraph (1), the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that contains—
						(A)a review of, and
			 comments addressing, the report submitted under paragraph (1); and
						(B)recommendations
			 relating to any additional actions the Comptroller General believes are
			 important to improve a global food security, nutrition security, and
			 agricultural development strategy and its implementation.
						(b)Five-Year
			 program review
					(1)In
			 generalNot later than 5 years after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a report containing—
						(A)an assessment of
			 progress made during the preceding 4 years toward meeting the objectives
			 described in section 101 and the specific goals, benchmarks, and time frames
			 specified in the strategy described in section 102(c); and
						(B)an evaluation of
			 the impact during the preceding 5 years of United States food and nutrition
			 security programs on food security, agricultural development, nutrition,
			 health, stunting, water and soil health, biodiversity, and economic growth in
			 countries suffering from chronic food insecurity.
						(2)Basis for
			 reportThe report required under paragraph (1) shall be based on
			 assessments and impact evaluations utilizing sound quantitative and qualitative
			 methodologies and techniques used in the behavioral and social sciences, and
			 shall incorporate the views of smallholder farmers in the recipient
			 countries.
					(c)Availability to
			 publicEach report required under this section shall also be made
			 available to the public.
				IIBilateral
			 programs
			201.Agriculture,
			 rural development, and nutrition
				(a)AuthoritySection
			 103(a)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a(a)(1)) is
			 amended—
					(1)in subparagraph
			 (A), by striking and malnutrition and inserting stunting,
			 and malnutrition;
					(2)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
					(3)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following new subparagraphs:
						
							(D)to improve
				nutrition of vulnerable populations, such as children under the age of 5, women
				of reproductive age, pregnant or lactating women, including through programs of
				nutrition and health improvement for mothers and children, including but not
				limited to breastfeeding and all other optimal infant and young child feeding,
				as well as food-based approaches such as diet diversification, home gardening
				and nutritional education linked to agricultural extension;
							(E)to expand the
				economic participation of women, people living in extreme poverty and those who
				lack access to agriculturally productive land, including but not limited to
				through development of rural infrastructure, disaster risk reduction, health
				and nutrition programs, access to local and international markets, and by
				integration of those living in extreme poverty into the economy;
							(F)to improve
				smallholder farmers’ agricultural productivity, income, education, capacity,
				and ability to manage risk including but not limited to through the expansion
				and improvement of agricultural and food enterprises, access to seed,
				fertilizer, and extension agents, farmer to farmer exchanges, cooperatives and
				associations focused on increasing the productivity and incomes of these
				farmers through the transfer of skills and knowledge; and through the
				enhancement of access to information, resources, tools, equipment, seeds,
				technology, and planning and decisionmaking processes;
							(G)to support natural
				resource management, conservation management, sustainable water management and
				other sustainable agricultural techniques to build resilience to shocks and
				stresses, adapt to changes in weather patterns, and respond to projected
				changes in water shortages while protecting natural resources;
							(H)to promote global
				standards of transparency for international land deals, strengthen programs to
				provide land tenure to international smallholder farmers, and actively support
				the principle of free, prior and informed consent in relation to land rights
				and access; and
							(I)to use the best
				available metrics, measurements, and data analysis tools to monitor, measure
				and evaluate effectiveness of such aid, with reduction in stunting, decrease in
				poverty, and increase in smallholder farmers’ agricultural production being key
				components of evaluating
				effectiveness.
							.
					(b)Priority and
			 other requirementsSection
			 103 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a) is amended by
			 adding at the end the following new subsection:
					
						(h)Priority and
				other requirementsIn providing assistance under this section,
				the President shall meet the following priority and other requirements:
							(1)Assistance under
				this section shall be used primarily for activities that are specifically
				designed to meet the purposes described in subsection (a)(1), including such
				activities as—
								(A)expansion and
				improvement of agricultural and food enterprises, cooperatives and associations
				that can increase the productivity and incomes of the poor in part through the
				transfer of skills and knowledge;
								(B)linking farmers,
				entrepreneurs, enterprises and institutions in poor areas with regional and
				national businesses, institutions and systems;
								(C)providing access
				to markets, inputs, financing, extension services, and appropriate technologies
				for the rural poor;
								(D)expansion of rural
				infrastructure and utilities such as farm-to-market roads, water management
				systems, land improvement, storage facilities, and energy, specifically
				renewable energy whenever practicable;
								(E)establishment of
				more equitable and more secure land tenure and resource rights arrangements;
				and
								(F)creation and
				strengthening of systems to provide other services and supplies needed by
				farmers, such as extension, research, training, financing, fertilizer, water,
				forestry, soil conservation, and improved seed, in ways which assure gender
				equitable access to such services and supplies by small farmers.
								(2)In circumstances
				in which development of major infrastructure is necessary to achieve the
				purposes of subsection (a), assistance for those purposes may only be provided
				under this section in association with significant contributions from other
				countries working together in a multilateral framework. Infrastructure projects
				so assisted should be environmentally sensitive and complemented by other
				measures to ensure that the benefits of the infrastructure projects reach the
				poor.
							(3)Where appropriate
				to meet the purposes of subsection (a), assistance shall be provided under this
				section to maintain, enhance and value ecosystem goods and services in
				developing countries. Such assistance shall include the protection of
				watersheds and soil, sustainable agricultural, forest, fisheries, and
				agro-forest management, and the provision of alternative household fuels that
				reduce demand for and emissions from the combustion of local forest
				resources.
							.
				(c)Private
			 voluntary organizations and cooperativesIn providing assistance
			 under section 103 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a) for
			 purposes described in subparagraphs (D) through (I) of section 103(a)(1) of
			 such Act, as added by subsection (a) of this section, the President shall enter
			 into partnerships with and provide grants, cooperative agreements, and other
			 assistance to private voluntary organizations and cooperatives to mobilize and
			 assist low-income populations.
				202.Agricultural
			 and nutrition researchSection
			 103A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a–1) is amended in
			 the first sentence—
				(1)by striking
			 , and (3) make and inserting , (3) make;
			 and
				(2)by striking the
			 period at the end and inserting , (4) include research, including
			 farmer-driven research, on technological advances appropriate to local
			 ecological condition, culture, and the desires, needs, and priorities of the
			 local communities, and (5) include research on the effects and ways to address
			 the effects of changing weather patterns on agriculture and nutrition and the
			 measures or techniques necessary to enhance the capacity of local communities
			 to adapt to observed or anticipated effects through conservation management and
			 other techniques..
				
